Citation Nr: 1713919	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-02 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to February 18, 2015, for an evaluation of 40 percent assigned for residuals, lumbar laminectomy and discectomy, and lumbosacral disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1957 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the Chicago, Illinois RO.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

As will be addressed, the Veteran withdrew his appeals with respect to entitlement to an increased rating for radiculopathy of the lower extremities and service connection for cataracts.  In addition, the Veteran made clear in multiple written statements, including one dated October 1, 2016, and reaffirmed at his February 2017 hearing, that he wished to limit his appeal to an earlier effective date for the current 40 percent evaluation assigned to his lumbar spine disability.  As a result, the Board has recharacterized the issue above.

The Board acknowledges that the record contains some confusion as to whether the Veteran submitted a timely Form 9 Substantive Appeal in response to the January 2012 Statement of the Case.  The file contains a March 2012 statement from the Veteran indicating his intent to appeal, which is date stamped May 2012.  The Board held a February 2017 hearing.  Further, the Board notes the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal.  As a result, the Board finds that the Veteran filed a timely substantive appeal.


FINDINGS OF FACT

1.  From July 31, 2008, the Veteran's lower back disability has been manifested by functional limitation consistent with forward flexion of the thoracolumbar spine of 30 degrees or less.

2.  In various statements, prior to the promulgation of a decision in the appeal, the Veteran indicated that his appeal was specifically limited to the issue of entitlement to an earlier effective date for an increased evaluation of 40 percent for his lumbar spine disability and clearly communicated a desire to withdraw the issues of entitlement to increased evaluations for radiculopathy of the lower extremities and entitlement to service connection for cataracts. 


CONCLUSIONS OF LAW

1.  From July 31, 2008, the criteria for a 40 percent rating for service-connected residuals, lumbar laminectomy and discectomy, and lumbosacral disc disease, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2016).
2.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to service connection for cataracts have been met.  38 U.S.C.A. § 7105  (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2009 letter and subsequent letters throughout the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded VA examinations for his back condition in February 2015 and May 2016.  As noted in the Introduction, the Veteran has specifically limited his appeal to the time period prior to his 40 percent evaluation, effective February 18, 2015.  Regardless, the Veteran has not argued, and the record does not reflect, that these most recent examinations are inadequate.  38 C.F.R. § 3.159  (c) (4); Barr, supra.  In reaching this finding the Board acknowledges the Court's finding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  This will be further explained below.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of an increased evaluation for the Veteran's lumbar spine disability.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.


II. Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently in receipt of a 40 percent evaluation for residuals of lumbar laminectomy and discectomy, lumbosacral disc disease, under Diagnostic Codes 5243-5237.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.2. 

The 40 percent evaluation is effective February 18, 2015.  Prior to that evaluation, the Veteran is in receipt of a 20 percent evaluation effective July 31, 2008.  The Veteran has specifically challenged the effective date of the 40 percent evaluation, contending that it should extend back to July 31, 2008.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Relevant to the analysis of the severity of the Veteran's back condition, the Board notes that the Veteran is in receipt of evaluations for radiculopathy of the bilateral lower extremities associated with his current back condition.  However, as explained, the Veteran has specifically withdrawn his appeals with respect to increased evaluations for these conditions.  As a result, the Board will not address neurological symptoms.

Analysis 

Based on the evidence of record, the Board finds that an evaluation of 40 percent for the entire period on appeal is warranted.  Stated alternatively, an earlier effective date of July 31, 2008 for the increased evaluation of 40 percent is warranted.  

In reaching this finding, the Board has reviewed a significant amount of private treatment records during the period of July 31, 2008 to February 18, 2015, in addition to a July 2009 VA examination.  Objective range of motion findings from all private treatment records and the July 2009 VA examination fall short of the requirements for a 40 percent evaluation under the ratings criteria.  However, when considering these objective findings in concert with the Veteran's lay statements and potential concerns regarding the adequacy of the July 2009 VA examination in light of the Court's finding in Correia, supra, the Board finds that the Veteran's lumbar spine disability manifested in symptoms more closely approximating a 40 percent disability rating throughout the entire period on appeal.

The current 40 percent evaluation was awarded in a January 2016 rating decision based on the Veteran's February 18, 2015 VA examination.  A review of this examination reveals objective medical findings clearly consistent with a 40 percent evaluation, specifically forward flexion of 20 degrees.  The Board finds it extremely unlikely that the Veteran's back disability suddenly became worse on the day of examination, and as a result, it is likely that the disability manifested in symptoms consistent with a 40 percent evaluation prior to the February 2015 examination.  At the Veteran's February 2017 Board hearing he asserts as much when answering a direct question from the undersigned Veterans Law Judge: "Q. From 2008 to 2015, have you been relatively the same?  A. Yes."

The July 2009 VA examination documents forward flexion of the spine to be 45 degrees.  Upon repetitive movement testing, range of motion was reduced by 5 degrees, or 40 degrees.  While these objective results fall short of the criteria for a 40 percent evaluation, the Board notes a December 2009 statement from the Veteran regarding varying severity of his symptoms throughout this period.  Specifically, the Veteran asserts that the day of his examination was a "better" day.  When viewing the results of the July 2009 VA examination in light of the Veteran's February 2017 testimony and statements such as the one in December 2009, and potential concerns regarding the adequacy of the July 2009 VA examination in light of Correia, the Board finds that it is not entirely inconsistent with a 40 percent evaluation.

With respect to the private treatment records in evidence, the Board again notes that objective examination findings are not consistent with a 40 percent evaluation.  However, when considering the Veteran's testimony with respect to the consistency of his symptomatology dating back until July 2008, the Board again finds that these records not entirely inconsistent with a 40 percent evaluation.

In short, when reviewing the lay and medical evidence of this particular case during the time period of July 2008 to February 2015, the Board has determined that the evidence more nearly approximates a 40 percent evaluation under the appropriate criteria.  In doing so, the Board acknowledges the practical likelihood of the Veteran's objective symptoms consistent with a 40 percent evaluation manifesting prior to the February 2015 VA examination, and the fluctuating severity of symptoms for much of the period as described by the Veteran.  Such a finding is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 

The Veteran specifically limited his appeal to an earlier effective date of the increased 40 percent evaluation, which the Board has now awarded.

The Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In fact, the Board has relied heavily on the Veteran's lay statements in awarding an earlier effective date of the 40 percent evaluation for his back disability, as the Veteran specifically requested.

In summary, the Board believes that a 40 percent disability evaluation now assigned for the entire period from July 31, 2008 contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a). Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at an evaluation in excess of 40 percent.

III. Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has clearly expressed his intent to withdraw his appeals seeking entitlement to increased evaluations for radiculopathy of the lower extremities and service connection for cataracts.  The Veteran notified VA in an October 2016 statement and reaffirmed his request at his February 2017 Board hearing, that he wished to limit his appeal to an earlier effective date for the increased evaluation of 40 percent for his lumbar spine disability and withdraw his appeals before the Board on the issues of entitlement to increased evaluations for radiculopathy of the lower extremities and service connection for cataracts.

No further correspondence has been received from the Veteran that indicates the Veteran's withdrawal of his appeals are not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.



ORDER

Entitlement to an effective date of July 31, 2008 for the increased evaluation of 40 percent assigned for residuals, lumbar laminectomy and discectomy, and lumbosacral disc disease is granted.

The appeal as to entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.

The appeal as to entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity is dismissed.

The appeal as to entitlement to service connection for cataracts is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


